Citation Nr: 0802244	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-21 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and December 2005 
rating determinations of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned Acting Veterans Law Judge in July 2007.  A 
transcript of that hearing is of record.

The issue of entitlement to a TDIU is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDING OF FACT

The objective and probative medical evidence of record is in 
approximate equipoise as to whether the veteran has hepatitis 
C related to his period of active military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, hepatitis C 
was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

II. Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

A review of the veteran's service medical records reveals no 
objective medical findings of hepatitis.  

The veteran's service records document that he served aboard 
the USS Nimitz during 1980 and 1981.

Post service, the first objective medical finding of 
hepatitis did not occur until 1987, when the veteran was 
diagnosed as having NonA/NonB Hepatitis.  The first objective 
medical finding of hepatitis C was not diagnosed until 2002.  

The veteran maintains that he contracted his current 
hepatitis as a result of exposure to blood from fellow 
shipmates during an explosion which occurred while he was 
stationed aboard the USS Nimitz.  

Extracts from a document entitled "History of the USS 
Nimitz" reveal that, on May 25, 1981, an EA-6B aircraft 
attempted to land at night, struck a helicopter, and then hit 
another aircraft and tow tractor, before coming to rest.  A 
fuel fire erupted but improved fire fighting systems quickly 
contained the fire and, once the fire was believed to be out, 
the order was given to start the clean-up.  As sailors 
approached the scene, a SPARROW missile warhead that was 
buried in the debris detonated and the explosion restarted 
the fire with three more warheads detonating before the fire 
could be extinguished.  Fourteen sailors were killed and 45 
were injured.  Three planes were also destroyed and nine 
planes were damaged.  

The veteran was afforded a VA examination, performed by a 
physician's assistant, in June 2004.  The examiner noted that 
the veteran had been diagnosed as having hepatitis C.  He 
indicated that the etiology of the hepatitis had not been 
determined.  He noted that the veteran gave a history of 
being exposed to blood during an aircraft accident in 1981.  
The veteran reported that he had multiple cuts and 
lacerations on his arms and back from the trauma and was 
exposed to blood from other crew members on the aircraft 
carrier.  The examiner stated that the first diagnosis of 
hepatitis was not until 1987 and that the first diagnosis of 
hepatitis C was not until December 2002.  The veteran was 
noted to be being followed by his primary care physician and 
a specialist in Panama City, Florida.  He was undergoing 
interferon and ribavirin treatments.  Following examination, 
the examiner rendered a diagnosis of hepatitis C.  He stated 
that it would be pure speculation on his part to give an 
opinion as to where the veteran contracted hepatitis C.  

In a September 2004 letter, the veteran's private physician, 
P. R., M.D., indicated that the veteran was his patient since 
1988 and completed his treatment for hepatitis C.  Dr. R. 
stated that the veteran had asked him to speculate about the 
origin of his hepatitis C.  This physician noted that it was 
often difficult to identify the exact time and source of a 
hepatitis C infection.  Dr. R. indicated that, according to 
the veteran, he was involved in an accident in 1981 during 
his military career.  At that time, he had extensive blood 
exposure due to injuries on the flight deck, although he did 
not sustain any major personal injury.  He noted that it was 
the veteran's belief that this was when he was exposed to 
hepatitis C.  Dr. R. stated that it was possible that this 
was the source of his exposure, though there was no way to 
definitively identify this.  He noted that up to 40 percent 
of veterans were unable to identify potential risks for 
exposure and acquisition of hepatitis C.  He opined that it 
was possible that the veteran acquired Hepatitis C in 1981.  

In a signed statement dated in July 2005, Dr. R. said that it 
was most probable that the veteran acquired hepatitis C in 
1981 although there was no way to definitively identify this.

At the time of his July 2007 hearing, the veteran submitted 
photocopies of articles from the VA National Hepatitis C 
program which indicate that people who should get tested for 
hepatitis C were those who had had exposure to blood on the 
skin.  The pamphlet also noted that before 1991 there was no 
blood test for hepatitis C.  

At his July 2007 hearing, the veteran gave an in-depth 
account of the injuries he sustained during the 1981 
explosion.  He also noted that he had given blood on two 
separate occasions during the explosion as a result of the 
injuries that he had been sustained by others due to the 
explosion and subsequent fire.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for hepatitis C, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection.

The veteran currently has hepatitis C.  As noted in the 
literature provided by VA, individuals who have been exposed 
to blood on the skin are at risk to develop hepatitis C.  The 
veteran has indicated that he was exposed to blood from 
others and that he had abrasions and cuts when exposed due to 
the explosion on board the USS Nimitz.  The Board finds him a 
credible witness.  The extracts from the history of the USS 
Nimitz reveal that a major explosion occurred in May 1981 
which killed 14 soldiers and injured 45 others.  While the 
June 2004 VA examiner, who was a physician's assistant, 
indicated that it was too speculative to render an opinion as 
to the etiology of the veteran's Hepatitis C and whether it 
was related to service, the veteran's private treating 
physician indicated that it was probable that the veteran 
acquired hepatitis C in 1981, though there was no way to 
definitively identify this.  

Based upon the above, it cannot be stated that the evidence 
is overwhelming in support of the veteran's claim; however, 
it is at least in equipoise as to whether the veteran's 
current hepatitis C is related to his period of service.  In 
such a case, reasonable doubt must be resolved in favor of 
the veteran and service connection for hepatitis C is 
warranted.  


ORDER

Service connection for hepatitis C is granted.  


REMAND

Based upon the above actions, service connection is now in 
effect for hepatitis C, PTSD, and a fracture of the distal 
tuft of the left fourth digit.  As a result of the Board's 
granting service connection for hepatitis C, a disability 
evaluation must be assigned by the RO, and an additional VA 
examination is now required to determine if a TDIU is 
warranted.  

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment, dated from 
February 2007 to the present, and any 
private medical records identified by 
him, dated from July 2005 to the 
present.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file 
and the veteran and his representative 
should be so advised in writing.

2.	The veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians, e.g., 
psychiatrist, gastroenterologist, to 
determine the impact of his service-
connected disabilities on his ability 
to maintain gainful employment.  The 
claims folder must be made available 
and be reviewed by the examiner(s).  
The examiner(s) is (are) requested to 
answer the following: 

a.	is it at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that the 
veteran's service-connected 
disabilities, namely, his PTSD, 
hepatitis C, and left 4th finger 
fracture, preclude him from 
securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50- 50 probability).  
Age is not to be considered a 
factor in rendering this opinion.

b.	The examiner(s) should provide a 
rationale for the opinion(s) 
rendered.  The veteran's claims 
files must be available to the 
examiner(s) prior to the 
examination(s) and the 
examination report(s) should 
indicate if the examiner(s) 
reviewed the records.

3.	The veteran is advised that these 
examinations are needed to adjudicate 
his claim.  Failure without good cause 
to report for a scheduled VA 
examination could result in the denial 
of his claim.  38 C.F.R. § 3.655 
(2007).

4.	Thereafter, the RO should readjudicate 
the appellant's claim for a TDIU.  If 
the veteran does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a) (2007), 
consideration should be given to 
whether referral for extraschedular 
consideration is warranted.  If the 
benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the February 2007 SSOC. 
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


